ON ORDER TO SHOW CAUSE

PER CURIAM.
After affirming the order denying Appellant, Fred D. Duhart, Jr.’s, motion to correct illegal sentence, this Court issued an order directing Duhart to show cause why he should not be barred from further pro se filings in this Court. See generally State v. Spencer, 751 So.2d 47 (Fla.1999). However, Duhart filed no response to our show cause order. As this was Duhart’s sixth meritless pro se post conviction appeal in this Court attacking his judgments or sentences in Orange County Case Nos. 1991-CF-318 and 1991-CF-3338, we conclude that Duhart is abusing the judicial process and should be barred from further pro se filings.
We now prohibit Fred D. Duhart, Jr., from filing with this Court any more pro se petitions or appeals concerning Orange County Case Nos.l991-CF-318 and 1991-CF-3338. The Clerk of this Court is directed not to accept any further pro se papers from Duhart that violate this prohibition. Any additional petitions or notices of appeal regarding this case will be accepted only if signed by a member in good standing with The Florida Bar. See Floyd v. State, 62 So.3d 1228 (Fla. 5th DCA 2011).
Future pro se filings PROHIBITED; CERTIFIED opinion forwarded to Department of Corrections.
ORFINGER, C.J., TORPY and JACOBUS, JJ„ concur.